UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1394


In re:   KYLE BUNCH,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:12-hc-02267-D)


Submitted:   July 25, 2013                  Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kyle Bunch, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kyle Bunch petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C. §

2254    (2006)   petition.       He    seeks     an   order   from    this    court

directing the district court to act.              Our review of the district

court’s docket reveals that the district court dismissed Bunch’s

petition as frivolous on March 29, 2013.                   Accordingly, because

the district court has recently decided Bunch’s case, we deny

the mandamus petition as moot.                 We grant leave to proceed in

forma   pauperis.      We     dispense    with    oral   argument    because      the

facts   and    legal   contentions       are   adequately     presented      in   the

materials     before   this    court     and    argument   would     not   aid    the

decisional process.



                                                                PETITION DENIED




                                          2